EXHIBIT 10.1
REAL ESTATE NOTE

     
$4,900,000.00
  July 17, 2002
Atlanta, Georgia

     FOR VALUE RECEIVED, the undersigned, 1945 THE EXCHANGE, LLC, a Georgia
limited liability company (hereinafter referred to as “Maker”), promises to pay
to the order of THE OHIO NATIONAL LIFE INSURANCE COMPANY, an Ohio corporation
(hereinafter referred to as “Payee”; Payee, and any subsequent holder(s) hereof,
being hereinafter referred to collectively as “Holder”), without grace, at the
office of Payee at One Financial Way, Cincinnati, Ohio 45242, or at such other
place as Holder may designate to Maker in writing from time to time, the
principal sum of FOUR MILLION NINE HUNDRED THOUSAND AND NO/100 DOLLARS
($4,900,000.00), together with interest thereon, or on so much thereof as from
time to time may be outstanding and unpaid, at the rates and computed as
hereinafter set forth, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private, such principal and interest to be paid in the following
manner, to-wit:
     From and after the date hereof (until maturity or default as hereinafter
provided), interest shall accrue at the rate of seven and three-quarters percent
(7.75%) per annum simple interest, calculated on the basis of a 360-day year
having twelve (12) thirty (30)-day months each, except that (i) the amount of
the installment of interest only hereinbelow stated to be due on the date hereof
shall be equal to the per diem interest amount determined on the basis of a
360-day year times the actual number of days elapsing from the date hereof
through and including the last day of the month in which this Note is made, and
(ii) the amount of the interest portion of the final installment of principal
and interest hereinbelow stated to be due on August 1, 2012 shall be determined
with reference to the aforementioned 360-day year per diem interest amount times
the actual number of days elapsing from the due date of the monthly installment
of principal and interest immediately preceding such final installment due date
through the date upon which payment is made of the installment of principal and
interest last becoming due hereunder. Interest only at said rate shall be due
and payable pursuant to (i) above on the date hereof; thereafter, principal and
interest at the aforesaid rate shall be due and payable in one hundred nineteen
(119) equal consecutive monthly installments in the amount of Thirty-Seven
Thousand Twelve and No/100 Dollars ($37,012.00) each, which provides for a
twenty-five (25)-year amortization basis, commencing on the first (1st) day of
the second (2nd) month after the date hereof and continuing on the first (1st)
day of each and every month thereafter through and including the first (1st) day
of July, 2012; and the entire outstanding principal balance together with
accrued but unpaid interest, calculated as aforesaid, shall be due and payable
in full on August 1, 2012.
     Each monthly installment of principal and interest made under the foregoing
paragraph shall be applied first to accrued but unpaid interest and the balance
shall be applied on account of principal.

 



--------------------------------------------------------------------------------



 



     Unless and except as hereinbelow in this paragraph expressly provided, this
Note may not be prepaid in whole or in part, except with the prior written
consent of Holder. Provided no default exists, privilege is reserved by Maker to
prepay in whole the unpaid principal balance with accrued interest thereon to
date of payment, upon giving sixty (60) days’ written notice to Holder of
intention to make such prepayment, on condition that Maker shall also pay, at
the time of prepayment and in addition thereto, a premium equal to the sum of
the present values, discounted on a monthly basis at the discount rate
(described below), of each of the then remaining scheduled monthly payments of
principal and interest and the principal and interest due at the loan maturity
date, less the then outstanding principal balance of the loan, but not less than
one percent (1.0%). The discount rate shall be determined as of the close of the
business day which is seven (7) days prior to the date of prepayment and shall
be calculated using the U.S. Treasury Note or Bill having a maturity date on or
closest to the loan maturity date. If the maturity of this Note shall have been
accelerated for default, the above prepayment premium shall be charged if
permitted by law. Notwithstanding the above, no prepayment premium shall be due
with respect to any payment of insurance or condemnation proceeds in reduction
of the principal balance hereof pursuant to the provisions of the Deed to Secure
Debt (as hereinafter defined). In addition, notwithstanding the above, during
the last ninety (90) days of the term of this Note, Maker shall have the right
to prepay the entire remaining then outstanding principal balance with accrued
interest thereon to date of payment, without penalty.
     It is hereby expressly agreed that should any default be made in the
payment of principal and interest as stipulated above, or should any default be
made in the performance of any of the covenants or conditions contained in the
“Loan Documents” (as that term is hereinafter defined) not cured within any
applicable cure period, then, and in such event, the principal indebtedness
evidenced hereby, and any other sums advanced hereunder or under the Loan
Documents, or any of them, together with all unpaid interest accrued thereon,
shall, at the option of Holder and without notice to Maker, at once become due
and payable and may be collected forthwith, regardless of the stipulated date of
maturity. While any default exists in the making of any payment or in the
performance or observance of any of the covenants, agreements or conditions of
this Note or of any instrument now or hereafter evidencing or securing the
indebtedness evidenced hereby and the then entire principal balance of this Note
has become due and payable, whether at maturity, by acceleration or otherwise,
the undersigned further promises to pay, on each date that an installment
payment on this Note is due, additional interest on the principal balance of
this Note then outstanding at the lesser of (i) the highest rate of interest
allowable under the laws of the State of Georgia, or (ii) five percent (5.0%)
per annum, provided that any additional interest which has accrued shall be paid
at the time of and as a condition precedent to the curing of any default. Time
is of the essence of this Note. In the event this Note, or any part thereof, is
collected by or through an attorney-at-law, Maker agrees to pay all costs of
collection including, but not limited to, reasonable attorney’s fees actually
incurred based upon the attorney’s normal hourly rate and the number of hours
worked and not the attorney’s fees statutorily defined in O.C.G.A. § 13-1-11.
     As long as the regular monthly payment is received on or before the fifth
(5th) day of the month, then such payment shall be deemed to have been made on
or before the first (1st) day of the month. If the payment is not made by the
fifth (5th) day of the month, then the loan shall be considered to be in default
from the date such regular monthly payment was due (the first (1st) day of the
month), and the default provisions of this Note shall be operative from the
first (1st)

2



--------------------------------------------------------------------------------



 



day of such month. To defray the extra expenses incurred in handling delinquent
payments, a late charge shall be payable by Maker for any installment payment of
principal or interest which is not paid within five (5) days following the due
date thereof, and said late charge shall equal five percent (5.0%) of the amount
paid late.
     Presentment for payment, demand, protest and notice of demand, protest and
non-payment and all other notices are hereby waived by Maker. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, acceptance
of a past due installment, or indulgences granted from time to time shall be
construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of such right of acceleration or of
the right of Holder thereafter to insist upon strict compliance with the terms
of this Note, or (ii) to prevent the exercise of such right of acceleration or
any other right granted hereunder or by applicable law; and Maker hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. No extension of the time for the
payment of this Note or any installment due hereunder, made by agreement with
any person now or hereafter liable for the payment of this Note shall operate to
release, discharge, modify, change or affect the original liability of Maker
under this Note, either in whole or in part unless Holder agrees otherwise in
writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.
     Maker hereby waives and renounces for itself, its heirs, successors, and
assigns, all rights to the benefits of any statute of limitations and any
moratorium, reinstatement, marshaling, forbearance, valuation, stay, extension,
redemption, appraisement, exemption and homestead now provided, or which may
hereafter be provided, by the Constitution and laws of the United States of
America and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement and collection of the
obligations evidenced by this Note. Maker hereby transfers, conveys and assigns
to Holder a sufficient amount of such homestead or exemption as may be set apart
in bankruptcy, to pay this Note in full, with all costs of collection, and does
hereby direct any trustee in bankruptcy having possession of such homestead or
exemption to deliver to Holder a sufficient amount of property or money set
apart as exempt to pay the indebtedness evidenced hereby, or any renewal
thereof, and does hereby appoint Holder the attorney-in-fact for Maker to claim
any and all homestead exemptions allowed by law.
     The indebtedness evidenced by this Note and obligations created hereby are
secured by that certain Deed to Secure Debt and Security Agreement (the “Deed”;
the Deed, together with this Note and all other documents now or hereafter
evidencing or securing or in any way relating to the indebtedness evidenced
hereby, herein referred to collectively as the “Loan Documents”) entered into
this day between Maker, as Grantor, and Payee, as Grantee, concerning property
located in Cobb County, Georgia; some of which Loan Documents are to be filed
for record on or about the date hereof in the appropriate public records.
     Maker’s liability with respect to the payment of principal and interest as
required under this Note shall be non recourse and Holder’s remedies for the
repayment of the indebtedness and Maker’s other obligations under this Note and
under any of the other Loan Documents shall be limited to the Premises (as
defined in the Deed), and Holder’s receipt of the rents, issues and

3



--------------------------------------------------------------------------------



 



profits from the Premises. Holder shall make no efforts to extract payments out
of any other assets of Maker or Guarantor (hereinafter defined) or from any
person or entity comprising Maker or to seek judgment (except as hereinafter
provided) for any sums which are or may be payable under this Note, the Deed or
any other documents securing the loan evidenced by this Note and secured by the
Loan Documents, as well as any claim or judgment (except as hereinafter
provided) for any deficiency remaining after foreclosure of the Deed.
Notwithstanding the above, nothing herein contained shall be deemed to be a
release or impairment of the indebtedness evidenced by this Note or the security
therefor intended by the other Loan Documents or be deemed to preclude Holder
from exercising its rights to foreclose the Deed or to enforce any of its other
rights or remedies under the Loan Documents. It is expressly understood and
agreed that the aforementioned limitation on liability shall in no way affect or
apply to Maker’s or Guarantor’s liability and continued liability for any loss
suffered by or liability assessed against Holder for the following terms:

  a)   Fraud or misrepresentation made in connection with this Note or any of
the other Loan Documents governing, securing, or pertaining to the payment
thereof;

  b)   Failure to pay taxes prior to delinquency or to pay assessments, charges
for labor or materials, or any other charges which may create liens on any
portion of the Premises;

  c)   The misapplication of (i) proceeds of insurance covering any portion of
the Premises; or (ii) proceeds from the sale or condemnation of any portion of
the Premises; or (iii) rentals received by or on behalf of Maker subsequent to
the date on which Holder makes written demand therefor pursuant to any
instrument governing, securing, or pertaining to the payment of this Note;

  d)   Causing or permitting waste to occur in, on, or about the Premises and
failure to maintain the Premises, excepting ordinary wear and tear;

  e)   The payment to Holder upon Holder’s acquisition of title to the Premises
of all unearned advance rentals and security deposits paid by tenants of the
Premises and not refunded to or forfeited by such tenants;

  f)   The payment to Holder of any and all fees paid to Maker by tenants of the
Premises, which fees permit tenants to terminate their leases and which fees are
paid to Maker after Holder has given Maker notice of an event of default under
this Note or any of the other Loan Documents;

  g)   Loss by fire or casualty to the extent not compensated by insurance
proceeds collected by Holder;

  h)   The return of, or reimbursement for, all personal property owned by Maker
taken from the Premises by or on behalf of Maker, out of the ordinary course of
business, and not replaced by items of equal or greater value than the original
value of the personal property so removed;

4



--------------------------------------------------------------------------------



 



  i)   All court costs and reasonable attorney’s fees actually incurred which
are provided for in this Note or in any other loan documents governing,
securing, or pertaining to the payment of this Note;

  j)   (i) Removal of any chemical, material, or substance in excess of legal
limits to which exposure is prohibited, limited, or regulated by any federal,
state, county, or local authority which may or could pose a hazard to the health
and safety of the occupants of the Premises, regardless of the source of
origination, (ii) the restoration of the Premises, to comply with all
governmental regulations pertaining to hazardous waste found in, on, or under
the Premises, regardless of the source of origination, and (iii) any indemnity
or other agreement to hold Holder harmless from and against any and all losses,
liabilities, damages, injuries, costs, and expenses of any and every kind
arising as a result of the existence and/or removal of hazardous materials,
toxic substances, or hazardous waste and from the violation of hazardous waste
laws. Maker or Guarantor(s) shall not be liable hereunder if the Premises became
contaminated subsequent to Holder’s acquisition of the Premises by foreclosure
or acceptance of a deed in lieu thereof upon Maker’s delivery to Holder of a
then current, written Phase I environmental audit report, prepared by an
environmental engineer acceptable to Holder, which is satisfactory to Holder in
form and content and which complies with Holder’s current environmental audit
requirements stating that the Premises are free from the presence of hazardous
materials. In the event Holder determines a Phase II environmental audit report
may be necessary after reviewing the Phase I report, Holder, in its sole
discretion, may require said Phase II report be prepared by an environmental
engineer acceptable to Holder. Such report must be satisfactory to Holder in
form and content and must comply with Holder’s current environmental audit
requirements stating that the Premises are free from the presence of hazardous
materials. Maker shall be solely responsible to pay for all such reports. all
such reports shall be delivered to Holder prior to the completion of any
foreclosure action or deed-in-lieu.

     Liability under this exception j) from the non-recourse section shall
extend beyond repayment of the Note and compliance with the terms of the Deed
unless at the time of repayment Maker or Guarantor(s) provides Holder with a
then current, written Phase I environmental audit report, prepared by an
environmental engineer acceptable to Holder, which is satisfactory to Holder in
form and content and which complies with Holder’s current environmental audit
requirements stating that the Premises and Secured Property Improvements are
free from the presence of hazardous materials. In the event Holder determines a
Phase II environmental audit report may be necessary after reviewing the Phase I
report, Holder, in its sole discretion, may require said Phase II report be
prepared by an environmental engineer acceptable to Holder. Such report must be
satisfactory to Holder in form and content and must comply with Holder’s current
environmental audit requirements stating that the Premises are free from the
presence of

5



--------------------------------------------------------------------------------



 



      hazardous materials. Maker or Guarantor(s) shall be solely responsible to
pay for all such reports. All such reports shall be delivered to Holder prior to
the completion of any foreclosure action or deed-in-lieu. The burden of proof
under this section with regard to establishing the date upon which such
chemical, material, or substance was placed or appeared in, on, or under the
Premises shall be upon Maker or Guarantor(s);

  k)   (i) Any and all costs incurred in order to cause the Premises to comply
with the accessibility provisions of The Fair Housing Act of 1988, The Americans
With Disabilities Act, and any other accessibility laws, and (ii) any indemnity
or other agreement to hold Holder harmless from and against any and all losses,
liabilities, damages, injuries, costs, or expenses of any kind arising as a
result of non-compliance with any accessibility laws; provided, however, Maker
or Guarantor(s) shall not be liable for compliance with any accessibility laws
that first become effective, or for any violation of any accessibility laws
resulting from alterations or improvements to the Premises that are performed,
subsequent to Holder’s actually taking possession of the Premises pursuant to
foreclosure of the Deed or acceptance of a deed in lieu thereof;

  l)   Payment of any letter(s) of credit as specified in the next to last
sentence of Paragraph 1.16 of the Deed.

     Moreover, Maker and said Guarantor(s) shall become personally liable,
jointly and severally, for the entire amount of this mortgage loan (including
all principal, interest, and other charges under this Note) in the event that
Maker (i) violates the covenant governing the placing of subordinate financing
on the Premises as contained in the Deed (ii) violates the covenant restricting
transfers of interests in the Premises or transfers of ownership interests in
Maker as contained in the Deed.
     The obligations of Maker or Guarantor(s) in subparagraphs (a) through
(l) above, except as provided herein, shall survive the repayment and
satisfaction of this Note and the mortgage loan.
     This Note has been executed in the State of Georgia and is intended as a
contract under and shall be construed and enforceable in accordance with the
laws of the State of Georgia.
     As used herein, the terms “Maker” and “Holder” shall be deemed to include
their respective heirs, successors, legal representatives and assigns, whether
by voluntary action of the parties or by operation of law. In the event that
more than one person, firm or entity is a Maker hereunder, then all references
to “Maker” shall be deemed to refer equally to each of said persons, firms or
entities, all of whom shall be jointly and severally liable for all of the
obligations of Maker hereunder. As used herein, the term “Guarantor” shall mean
Abrams Properties, Inc., a Georgia corporation.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has executed this Note under seal on the date
first above written.

                  1945 THE EXCHANGE, LLC, a Georgia limited
liability company
 
                By:   Abrams Properties, Inc., a Georgia
corporation, its sole member
 
           
 
      By:   /s/ Melinda S. Garrett
 
           
 
          Melinda S. Garrett, President
 
           
 
          (CORPORATE SEAL)

7